    Case 19-10013-SMT   Doc 86    Filed 09/29/20 Entered 09/29/20 15:38:01   Desc Main
                                 Document Page 1 of 10
The document below is hereby signed.

Signed: September 29, 2020




                                   ___________________________
                                   S. Martin Teel, Jr.
                                   United States Bankruptcy Judge


                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA

     In re                                )
                                          )
     JEANNIE QUINTEROS                    )      Case No. 19-00195
                                          )      (Chapter 7)
                         Debtor.          )
                                          )
                                          )
     JEANNIE QUINTEROS,                   )
                                          )
                         Plaintiff,       )
                                          )
                v.                        )      Adversary Proceeding No.
                                          )      19-10013
     CAPITAL VENTURES                     )
     INTERNATIONAL LLC, et al.,           )      Not for publication in
                                          )      West’s Bankruptcy Reporter.
                         Defendants.      )

                     MEMORANDUM DECISION AND ORDER RE
         MOTION OF CITIMORTGAGE, INC. TO DISMISS AMENDED COMPLAINT

          CitiMortgage, Inc. (“CitiMortgage”)has filed a motion to

     dismiss the Amended Complaint filed by the plaintiff, Jeannie

     Quinteros.   Like the original complaint, the Amended Complaint

     fails to meet the pleading standards of the Federal Rules of

     Civil Procedure, made applicable by the Federal Rules of

     Bankruptcy Procedure, and related case law and ought to be

     dismissed.   I will not repeat here the recitation of those
Case 19-10013-SMT   Doc 86    Filed 09/29/20 Entered 09/29/20 15:38:01   Desc Main
                             Document Page 2 of 10


pleading standards set forth in the Memorandum Decision and Order

re Motions to Dismiss dated October 21, 2019, and entered on

October 22, 2019.     Despite being warned regarding those pleading

requirements, Quinteros once again has fallen woefully short of

complying with those requirements.

                                        I

      Quinteros has made conclusory allegations in her Complaint

of wrongdoing by CitiMortgage that do not pass muster under

Ashcroft v. Iqbal, 556 U.S. 662, 668 (2009) (“Threadbare recitals

of the elements of a cause of action, supported by mere

conclusory statements, do not suffice.”).            She alleges (¶ 18)

that “there has been an illegal, fraudulent and willful

oppressive commencement of foreclosure of Plaintiff/debtor's real

property by . . . CitiMortgage . . .;” alleges (¶ 23) that

CitiMortgage “is responsible in some manner for the injuries and

damages to Plaintiff so alleged and that such injuries and

damages were proximately caused by” CitiMortgage; and alleges (¶

59) that she seeks punitive damages against CitiMortgage for

“intentional deceit and for the unlawful encumbrance of

Plaintiff’s real property.”         Similarly, she accuses CitiMortgage,

in conclusory terms, of misconduct generally as to mortgagors in

Florida, without alleging that CitiMortgage engaged in such

misconduct as to Quinteros.         See ¶¶ 24 (CitiMortgage “engaged in

instituting Real Estate Shell Companies Scheme to Defraud Home


                                        2
Case 19-10013-SMT    Doc 86    Filed 09/29/20 Entered 09/29/20 15:38:01   Desc Main
                              Document Page 3 of 10


owners out of their Homes in the State of Florida”); and 93

(CitiMortgage and other defendants “have collaborated to engage

and engaged in predatory fraudulent Loan Modification

practices.”).       In ¶ 41, she alleges that CitiMortgage “used

corporate entities to fraudulently exploit Plaintiff and

vulnerably homes owners through making false statements regarding

parties respective duties, obligations, and contractual rights

through deceptive loan modification schemes,” but she fails to

provide the “‘who, what, when, where, and how’ with respect to

the circumstances of the fraud” to sufficiently state a claim

under Fed. R. Civ. P. 9(b).          Anderson v. USAA Cas. Ins. Co., 221

F.R.D. 250, 253 (D.D.C. 2004).           The same is true of ¶ 42

(accusing CitiMortgage and others of engaging in a deceptive

business practice of “improperly characterizing Plaintiff’s

accounts as being in default or delinquent.”).               She alleges in

conclusory terms (¶ 162) that CitiMortgage claims an interest in

her property but fails to allege what CitiMortgage claims as an

interest in the property, despite the court’s admonition in

dismissing the original complaint that Quinteros was required to

identify all of the liens on Quinteros’s property.

      Turning to the claims specifically asserted against

CitiMortgage it is obvious that dismissal is required.

                                        II

      The Complaint’s Third Claim (“Intentional Misrepresentation


                                         3
Case 19-10013-SMT   Doc 86    Filed 09/29/20 Entered 09/29/20 15:38:01   Desc Main
                             Document Page 4 of 10


and Related Relief”) is the first claim listed as being pursued

against CitiMortgage.         The allegations against CitiMortgage in

support of this Third Claim appear to be that the mortgage note

and mortgage at issue were never endorsed to or assigned to

CitiMortgage (¶ 102) and that:

      •    “On or about 2011, . . . CitiMortgage . . . represented

           to Plaintiff that Defendants are the holder of

           Plaintiff’s Note in due course and that they have the

           right to file a judicial foreclosure on the subject

           property.”        ¶ 43.

      •    Similarly, “on or about 2008, Defendant, CitiMortgage,

           Inc filed fraudulent real estate documents in Broward

           County, Florida purported to claim that they are lender

           and real party in interest in Plaintiff’s Note and

           Mortgage when Defendant knew that to be false.”                ¶ 110.

As noted by CitiMortgage’s motion:

      Plaintiff was well-aware that she must allege all matters
      sounding in fraud with particularity in order to survive
      dismissal. “Rule 9(b) requires that the pleader provide
      the ‘who, what, when, where, and how’ with respect to the
      circumstances of the fraud” to sufficiently state a
      claim. Anderson v. USAA Cas. Ins. Co., 221 F.R.D. 250,
      253   (D.D.C.   2004).   Plaintiff   “must   plead   with
      particularity matters such as the time, place and content
      of the false misrepresentations, the misrepresented facts
      and what the opponent retained or the claimant lost as a
      consequence of the alleged fraud.” See Busby v. Capital
      One, N.A., 772 F. Supp. 2d 268, 276 (D.D.C. 2011); FED.
      R. CIV. P. 9(b) (“all averments of fraud . . . shall be
      stated with particularity”). Each of the following
      elements must be pleaded with particularity: (1) a false
      representation, (2) concerning a material fact, (3) made

                                        4
Case 19-10013-SMT   Doc 86    Filed 09/29/20 Entered 09/29/20 15:38:01   Desc Main
                             Document Page 5 of 10


      with knowledge of its falsity, (4) with the intent to
      deceive, and (5) upon which reliance is placed. Busby v.
      Capital One, N.A., 932 F. Supp. 2d 114, 136 (D.D.C.
      2013); Acosta Orellana, 711 F. Supp. 2d at 96 (citing In
      re Estate of McKenney, 953 A.2d 336, 341 (D.C. 2008)).
      “[T]he plaintiff must also have suffered some injury as
      a consequence of his reliance on the misrepresentation.”
      Chedick v. Nash, 151 F.3d 1077, 1081 (D.C. Cir. 1998)
      (citation omitted). “Fraud is never presumed and must be
      particularly pleaded. The pleader must allege such facts
      as will reveal the existence of all the requisite
      elements of fraud.” Bennett v. Kiggins, 377 A.2d 57,
      59–60 (D.C. 1977). Plaintiff has failed to meet these
      standards.

Quinteros has failed to identify the specific documents

CitiMortgage allegedly filed, and the date of their filing in

2008.   Crucially, Quinteros fails to allege how such

representations by CitiMortgage harmed her and fails to allege

any reliance by her on such representations by CitiMortgage.

Quinteros’s opposition to CitiMortgage’s motion fails to address

CitiMortgage’s arguments to that effect.            Nor has she responded

to CitiMortgage’s contention that these claims, dating back to

2008 to 2011, are barred by the statute of limitations.                  Nor, as

discussed later with respect to Claim Six, has she alleged non-

conclusory facts showing that CitiMortgage continues to assert an

interest in the Note and Mortgage.           The Third Claim must be

dismissed as to CitiMortgage.

                                      III

      The next claim asserted against CitiMortgage, the Fourth

Claim (“Fraud in the Inducement and Related Relief”) fails for

the same reasons as the Third Claim.           This Fourth Claim adds ¶

                                        5
Case 19-10013-SMT   Doc 86    Filed 09/29/20 Entered 09/29/20 15:38:01   Desc Main
                             Document Page 6 of 10


138, which alleges:

      On or about 2008, continued on to 2012, Defendant,
      CitiMortgage,   Inc  intentionally   misrepresented  to
      Plaintiff that Defendants were entitled to exercise the
      power of sale provision contained in the Deed of
      Assignment and that they were entitled to execute
      refinance of Plaintiff’s Mortgage.

These allegations do not cure any of the defects in the Third

Claim, and this Fourth Claim must be dismissed.

                                       IV

      The Fifth Claim (“Cancellation of Sham Loan Modification and

Related Relief”) alleges at ¶¶ 148 and 149 that defendants other

than CitiMortgage demanded that Quinteros execute a loan

modification agreement and entered into that loan modification

agreement with her.     Specifically, ¶ 149 alleges:

      On or about January 12, 2015, Defendants represented to
      Plaintiff that they are the holder of Plaintiff’s note
      and induced Plaintiff to execute a written loan
      modification agreement with Defendants, CAPITAL VENTURES
      INTERNATIONAL, LLC, NICHOLAS LAMPARIELLO, and MADISON
      MANAGEMENT SERVICES, LLC, pursuant to which Plaintiff
      paid Defendants the sum exceeding $US 6, 548. 38 for a
      purported loan modification.

Recall that ¶ 138 alleged that CitiMortgage made

misrepresentations as to ownership of the note from 2008 to 2012,

not as late as January 12, 2015.            The term “Defendants” as used

in ¶ 149 must be read in the context of the whole of ¶ 149 as

referring to the “Defendants, CAPITAL VENTURES INTERNATIONAL,

LLC, NICHOLAS LAMPARIELLO, and MADISON MANAGEMENT SERVICES, LLC,”

not CitiMortgage, which is not mentioned anywhere by name in this


                                        6
Case 19-10013-SMT    Doc 86    Filed 09/29/20 Entered 09/29/20 15:38:01   Desc Main
                              Document Page 7 of 10


Fifth Claim as having any involvement regarding the loan

modification.       The same is true of ¶ 151 which alleges misconduct

by Defendants other than CitiMortgage and then concludes with an

allegation that “Defendants were aware of the misrepresentations

and profited from them.”         The term “Defendants” in that sentence

of ¶ 151 cannot be read as meaning CitiMortgage, and, in any

event, ¶ 151 does not allege that CitiMortgage made any

misrepresentations.

      CitiMortgage’s motion at 6 pointed to these defects,

stating:

       Plaintiff does not provide any details, pursuant to the
      heightened pleading standards of Rule 9, regarding the
      alleged misrepresentations, such as their substance, when
      they were made and by which defendants. Plaintiff does
      not provide any factual basis to support the cancellation
      of the loan modification or the recovery of $1,895,250
      against CitiMortgage. (See id. at ¶ 156.) Plaintiff has
      provided no basis on which this Court can infer liability
      on the part of CitiMortgage.

In her opposition to CitiMortgage’s motion, Quinteros has failed

to respond to CitiMortgage’s arguments that she did not actually

assert her claim for cancellation of the sham loan modification

against CitiMortgage, that she did not meet the heightened

pleading standard for this claim, and that she has given the

court no plausible basis on which to infer liability for this

claim.

      The Fifth Claim must be dismissed as to CitiMortgage.




                                         7
Case 19-10013-SMT   Doc 86    Filed 09/29/20 Entered 09/29/20 15:38:01   Desc Main
                             Document Page 8 of 10


                                        V

      Quinteros asserts the Sixth Claim (“Quiet Title and Related

Relief”) against all of the defendants.            In the Memorandum

Decision re Motions to Dismiss at 2, the court noted a defect in

the original complaint, namely, that “the complaint fails to

identify what liens of record exist against the property and

which defendants assert an interest in such liens.”               The

Complaint suffers from the same defect.            Once again failing

adequately to differentiate between the defendants, Quinteros

alleges (¶ 162) that the other defendants and CitiMortgage “claim

an interest and estate in the property adverse to plaintiffs in

that defendants asserts that they are the owner of the note

secured by the deed of trust to the property the subject of this

suit.”   That conclusory allegation fails to identify what

interest CitiMortgage claims in the property.             CitiMortgage was

entitled to be told what interest Quinteros believes CitiMortgage

is claiming in the property.         In ¶ 110 she alleged that “on or

about 2008, Defendant, CitiMortgage, Inc filed fraudulent real

estate documents in Broward County, Florida purported to claim

that they are lender and real party in interest in Plaintiff’s

Note and Mortgage” but she does not allege that CitiMortgage

continues to claim that interest in the property.

      Indeed, Quinteros’s own exhibits in the trial of Capital

Ventures International, LLC’s motion for relief from the


                                        8
Case 19-10013-SMT   Doc 86    Filed 09/29/20 Entered 09/29/20 15:38:01   Desc Main
                             Document Page 9 of 10


automatic stay in the main bankruptcy case reveal that

CitiMortgage’s interest in the mortgage on the property was

assigned to Castle Peak 2010-1 Loan Trust on June 24, 2011.                 See

Case No. 19-00195, Dkt. No. 107-2 at page 55 of 131.               If

Quinteros believes that CitiMortgage is claiming some other

interest in the property, she ought to have pled what that

claimed interest is.1

      The Sixth Claim must be dismissed.

                                       VI

      Quinteros’s Seventh Cause of Action (“Declaratory Relief”)

seeks in substance the same relief as the Sixth Claim,2 and must

be dismissed for the same reasons that the Sixth Claim must be

dismissed.

                                       VII

      Quinteros’s Eighth Cause of Action (“Injunctive Relief”)


      1
        Before she filed the Amended Complaint, Quinteros was
well aware that on October 2, 2019, the court entered an order in
the main bankruptcy case granting Capital Ventures International,
LLC relief from the automatic stay to permit that entity to
pursue a foreclosure action against the subject property. She
does not explain how, in light of that, CitiMortgage could be
treated as an entity claiming an interest in the property.
      2
        The Seventh Cause of Action requests that all adverse
claims to the real property be determined by a decree of this
court; that the decree declare and adjudge that plaintiff is
entitled to the exclusive possession of the property; that the
decree declare and adjudge that Quinteros owns in fee simple, and
is entitled to the quiet and peaceful possession of the property;
and that the decree declare and adjudge that all of the
defendants have no estate, right, title, lien, or interest in or
to the real property or any part of the property.

                                        9
Case 19-10013-SMT                                                                                    Doc 86                             Filed 09/29/20 Entered 09/29/20 15:38:01   Desc Main
                                                                                                                                       Document Page 10 of 10


seeks to enjoin all of the defendants “from instituting or

commencing any judicial foreclosure and from removing Plaintiff

from her real property during the pendency of this action.”

However, Quinteros has failed to identify any interest

CitiMortgage claims in the property pursuant to which it might

pursue foreclosure.                                                                                                            The Eighth Cause of Action must be

dismissed.

                                                                                                                                                VIII

                              For all of these reasons, it is

                              ORDERED that CitiMortgage, Inc.’s motion to dismiss (Dkt.

No. 67) is GRANTED and this adversary proceeding is dismissed

with prejudice as to the claims against CitiMortgage, Inc.

                                                                                                                                                            [Signed and dated above.]

Copies to: Plaintiff (by hand-mailing unless her NEF request has
become effective); recipients of e-notification of orders.




R:\Common\TeelSM\Judge Temp Docs\Quinteros v. National Home Investors - Mem Decsn re Dismissing 1st Amended Complnt_v7 (CitiMtg).wpd
                                                                                                                                                  10
